Citation Nr: 9917014	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  98-04 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from January 1972 to April 
1975.

In January 1992, the veteran filed a claim for service 
connection for PTSD and hearing loss.  By rating decision in 
June 1992 the Little Rock, Arkansas Regional Office (RO) 
denied the veteran's claim for service connection for PTSD 
and hearing loss.  A Notice of Disagreement was filed in 
August 1992 and a Statement of the Case was issued in August 
1992.  A substantive appeal was filed in July 1993 with a 
request for a hearing at the Togus, Maine RO.  In writing in 
September 1993, the veteran withdrew his request for a 
hearing.  This matter was remanded in November 1996 by the 
Board.  

By rating action in August 1997, service connection for PTSD 
was granted with an evaluation of 10 percent disabling dating 
from January 27, 1992.  A Notice of Disagreement was filed in 
August 1997 and a Statement of the Case was issued in 
September 1997.  A substantive appeal was filed in January 
1998 with a request for a hearing before a RO hearing 
officer.  In April 1998, the abovementioned RO hearing was 
held.

During the course of this appeal, the veteran has relocated 
to North Carolina, and his claim is now being handled by the 
Winston-Salem, North Carolina RO.   

In a statement dated in August 1997, the veteran withdrew his 
claim for service connection for bilateral hearing loss.  
Therefore, this issue is no longer before the Board.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  Since service connection was granted, the veteran's PTSD 
has resulted in considerable and no greater social and 
industrial impairment under the criteria in effect prior to 
November 7, 1996.

3.  The manifestations of service connected PTSD do not 
result in symptoms such as suicidal ideation; obsessional 
rituals; illogical, obscure or irrelevant speech; near-
continuous panic or depression; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.


CONCLUSION OF LAW

The criteria for the assignment of a rating of 50 percent for 
PTSD under the criteria in effect prior to November 7, 1996 
have been met; the veteran does not meet the criteria for a 
70 percent rating under the old or revised regulations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (as in 
effect prior and subsequent to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show in part that the 
veteran was diagnosed with a schizoid personality.  He was 
granted an administrative discharge.  

In January 1992, the veteran filed a claim for service 
connection for disabilities to include PTSD.

VA outpatient records from July 1991 to January 1992 were 
associated with the file.  In July 1991, the veteran was seen 
with feelings of depression.  He had thought about suicide 
regularly in the past, but not currently.  The diagnoses 
included history of major depression.  Later in July 1991, 
the veteran was seen at the Mental Health Clinic.  The 
veteran complained of a lack of initiative.  He could not see 
the point of working.  He had thought of suicide.  The 
diagnoses included depression, rule out major depression, and 
rule out atypical bipolar.  In August 1991 the veteran was 
seen to continue evaluation of his trauma history and 
possible PTSD.  

A VA outpatient record from September 1991 shows the veteran 
was seen for treatment of his PTSD.  He worked well with 
issues associated with his depression and the losses he had 
experienced over the years.  He had found two jobs involving 
house building and was for many reasons feeling some relief.  
In October 1991 the veteran was seen.  He was doing well on 
the job and interpersonally but had PTSD setbacks when 
certain trauma-like events occurred.  There was no evidence 
of significant depression.  

In November 1991, the veteran spoke convincingly about trauma 
issues caused by non-combat but military events.  There was 
no doubt about his having service connected PTSD.  He was 
doing rather well in spite of some on the job interpersonal 
relationships being dissipated because of PTSD.  

A VA outpatient record from later in November 1991 shows the 
veteran was seen for individual therapy.  He was working with 
anger, revenge, and past magical thinking episodes.  In 
December 1991, the veteran was seen with issues directly 
related to PTSD.  In January 1992, the veteran was seen, 
feeling somewhat better in terms of his ability to problem 
solve, but was still having moderately severe to severe PTSD 
symptoms manifested by intrusive thoughts (trauma related), 
nightmares, numbing of emotions, sleep disturbances that were 
often disabling for several days running, anger discontrol 
(although he had not been physically violent), and social 
isolation, except for a few other Vietnam vets.  He was 
working periodically but remained depressed (non-suicidal) 
and hopeless about interpersonally finding warmth.  Treatment 
was to continue for atypical but combat related PTSD 
(chronic, moderately severe).

By rating action of June 1992, service connection for 
disabilities to include PTSD was denied.  The veteran 
appealed this decision.

The veteran's spouse, in a September 1993 statement, noted 
that when she first met the veteran, he was hiding in the 
national forests for two years in order to avoid contact with 
people.  He continued to run away to the forests.  He had 
panic attacks and could not be in crowds.  He was withdrawn 
and would isolate himself.  He had trouble sleeping and would 
have nightmares.  

The veteran, in a September 1993 statement, related that he 
had paranoia and a sleep disorder.  He had a regular job last 
year for four months.  It was his first regular job since 
1983.

Treatment records were associated with the file from the 
Erwin Mental Health Center from November 1988 to August 1990.  
In a November 1988 routine medical check, the veteran was 
seen with complaints of minor frustration about his job on a 
log home.  The owner broke his leg which had slowed work 
down, and the veteran was spending a lot of time at home.  He 
was getting along satisfactorily.  The impression was bipolar 
disorder.  In a February 1989 routine medical check, the 
veteran appeared to be in good remission.  He was his usual 
very warm, friendly, spontaneous self.  He stated he had 
worked only two weeks in January but considered that good for 
the construction industry in that part of the country.  He 
seemed to be satisfied.  He had no psychiatric complaints.  
He was sleeping well.  The impression was bipolar disorder.  

In an August 1989 Medication Evaluation, it was noted that 
the veteran had a diagnosis of bipolar disorder.  He was not 
doing well on his current medications.  He complained of 
being down and depressed.  He revealed that he had been 
abusing alcohol by drinking about three mixed drinks of 
liquor plus some beer daily.  He admitted that the alcohol 
could be the cause of his depression.  He denied any suicidal 
or homicidal ideations at that time.  He showed no signs of 
psychosis and no signs of overt depression.  He had been able 
to work even though he said that his income was decreasing.  
He had some family conflicts because of his loss of sexual 
interest and interest in other activities.  

In a September 1989 Medication Evaluation, it was reported 
that the veteran had a diagnosis of bipolar disorder.  He was 
responding well to his current medications.  He was sleeping 
better, had more energy, his job was going well, and his 
sexual relations with his wife were improving.  He seemed to 
be happy, cooperative, calm, and friendly.  Speech was 
logical, coherent, and goal directed.  No looseness of 
association was noted.  There was no flight of ideas and 
psychomotor activity appeared normal.  He showed no signs of 
psychosis, overt depression, or mania.  

In an October 1989 Medication Evaluation, it was reported 
that the veteran had a diagnosis of bipolar disorder.  He 
reported that he was doing very well on his medication.  He 
denied any difficulty in appetite, sleep, energy level, 
fatigue, and anhedonia.  He denied any symptoms of mania.  
His mood appeared euthymic, his affect was appropriate, and 
his thoughts were logical, coherent, and goal directed.  
There was no evidence of psychosis, mania, or hypomania.  

In a November 1989 Medication Evaluation, it was reported 
that the veteran had a diagnosis of bipolar disorder.  He 
reported no sleeping difficulties, no unusual experiences, 
and no symptoms suggestive of manic or hypomanic episode.  He 
did have some increase in his sexual interest.  He denied 
making any investments, financial decisions, or increasing 
his work load.  His mood appeared euthymic, his affect had 
normal range intensity and stability, and his thoughts were 
logical, coherent, and goal directed.  There was no evidence 
of psychosis, no suicidal ideation or homicidal ideation, and 
no evidence of mania.

In a December 1989 Medical Evaluation, it was reported that 
the veteran had a diagnosis of bipolar disorder.  The veteran 
reported feeling more spiritual.  However, he denied hearing 
the voice of God or anything resembling a frank grandiose or 
religious delusion.  The veteran denied making any financial 
decisions or making any large purchases.  He was sleeping 
eight hours a night.  He had not noticed a major increase in 
his energy level.  His mood appeared to be euthymic.  His 
affect had a normal range of intensity and stability.  His 
thoughts were logical, coherent, and goal directed.  There 
was no suicidal ideation or homicidal ideation or plan.  
There was no evidence of psychosis, and no auditory or visual 
hallucinations.  

In a January 1990 Medication Evaluation, it was reported that 
the veteran had a diagnosis of bipolar disorder.  The 
intensity of his affective episodes had never been severe, 
and it appeared that in the past he may have suffered more of 
cyclothymia.  The veteran reported that in the last six 
years, he had only one depressive episode, and it was not so 
severe as to be called a major depressive episode.  There was 
some concern over the holidays when the veteran was under 
stress and was felt to be somewhat overly energetic.  
However, currently the veteran displayed no signs of 
increased energy, irritability, flight of ideas, pressured or 
push of speech, and no grandiosity.  The veteran denied any 
psychotic thinking and had no homicidal or suicidal ideation.  

In a February 1990 Medical Evaluation, it was reported that 
the veteran was diagnosed with bipolar disorder.  Recently he 
had been extremely depressed because his wife was filing for 
separation from him.  He had some feelings of helplessness 
and hopelessness but did not feel like he would take his life 
at this time.  The veteran was having some difficulties with 
sleep and also had some problems with weight gain and was 
feeling somewhat apathetic and anhedonic.  

In an April 1990 Medical Evaluation, it was reported that the 
veteran carried a working diagnosis of bipolar disorder in 
the past.  Since his psychosocial stressor was related to his 
separation from his wife, he had depressive symptoms.  He was 
now euthymic to mildly hypomanic in mood.  His speech was not 
pressured and he related appropriately. 

In an August 1990 Medication Evaluation, it was reported that 
the veteran had a history of bipolar disorder.  He stated 
that he was sleeping well and denied appetite disturbance.  
He was under the stressors of attempting to start a new 
business with his business partner and of his ongoing divorce 
actions.  He presented as neatly but casually dressed with 
good eye contact.  His mood was euthymic.  His affect was 
stable.  There was no evidence of psychosis.  There was no 
homicidal or suicidal ideation.  His judgment and insight 
were intact.  

A letter to the veteran from the Watauga Area Mental Health 
Center dated March 1984 shows that based upon a psychological 
evaluation, the veteran was a candidate for lithium therapy.  

On a VA examination in December 1996, the veteran reported 
having a variety of odd jobs since his discharge from the 
service, including cabinet maker, Peace Corps volunteer, and 
drilling fluids engineer in the Middle East.  He currently 
worked sporadically for the timber company where his common-
law wife was employed.  He reported that he had been traced 
down in remote locations by government agents, who reminded 
him in a threatening fashion about maintaining silence about 
his history of covert operations while in the service.  Prior 
to his current relationship he had been married and divorced 
three times.  He had a thirteen year old son, but had no 
contact with him.  His current relationship was described as 
stable and supportive.  

The veteran reported the onset of distressing symptoms was in 
July 1991 when he witnessed a multi-fatality car accident.  
He reported that he had nightmares three to four times per 
week, difficulty falling asleep, episodes of isolation and 
rumination about his nightmares, panic when in places like 
stores or theaters, feelings of paranoia, fear of losing 
control, skin rashes and stomach distress during stressful 
times, and feelings of guilt about his part and events in 
service.  On examination, the veteran was observed to be 
cooperative.  He was neatly dressed in casual clothing.  He 
was alert and well oriented with clear, coherent, and goal 
directed speech.  He appeared agitated when talking about his 
military duties and was tearful while describing a multiple 
fatality car accident he witnessed.  His mood was euthymic 
with a full range of affect exhibited as appropriate to 
content.  His level of eye contact was adequate as was his 
level of spontaneous speech.  He denied any suicidal or 
homicidal actions or intent, but admitted to past thoughts of 
harm to self or others.  He denied any auditory or visual 
hallucinations.  His general cognitive functions appeared to 
be grossly intact and consistent with his education and 
employment history.  The summary was that the veteran clearly 
experienced psychological distress in the form of sleep 
disturbance, anxiety, ruminative thinking, feelings of guilt 
and uncertainty about the nature of his military service, 
paranoia, and a fear of losing control or losing his mind.  
The diagnostic impressions included PTSD, mild, chronic, rule 
out delusion disorder, mixed type, personality disorder, not 
otherwise specified, with obsessive compulsive and paranoid 
features.  The veteran's highest level of adaptive 
functioning for the past year was 5-poor.

On a VA examination in July 1997, the veteran stated he had 
nightmares nightly, had an aversion to people, stayed by 
himself, was hypervigilant, had a bad temper, and was easily 
startled.  He stated that he had a sleep disturbance.  He 
stated he last worked full time in 1993 when he worked in the 
oil fields.  He worked part time currently in woodwork.  He 
had been married four times, and got along pretty well with 
his wife.  He had one child.  He did not have very many 
friends and was not close to his family.  For enjoyment, he 
liked to sail.  The veteran's medical records were reviewed.  
On examination, the veteran was alert and cooperative.  He 
answered questions and volunteered information.  There were 
no loose associations or flight of ideas.  There were no 
bizarre motor movements or tics.  His mood was tense, and his 
affect was appropriate.  There were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  He 
was oriented times three and both remote and recent memory 
appeared to be good.  Insight and judgment appeared to be 
adequate as did intellectual capacity.  The diagnoses 
included mild to moderate PTSD.  The veteran's GAF was 70.

By rating action of August 1997, service connection for PTSD 
was granted with an evaluation of 10 percent.  The current 
appeal to the Board arises from this action.

A VA outpatient record from September 1997 shows the veteran 
was seen with history of PTSD.  He had problems with 
hypervigilance, difficulty with crowds, decreased memory, and 
irritability.  His sleeping was decreased.  His appetite was 
fair.  His energy level was decreased.  His mood was sad.  He 
had chronic suicidal ideation, but no intent to act on same 
and no history of suicide attempts.  He did not have 
homicidal ideations.  He did not have auditory 
hallucinations.  He did have visual hallucinations.  There 
was no thought broadcasting or thought insertion and no ideas 
of reference.  The diagnoses included PTSD.  

In a letter to Melvyn Attfied, Ph.D., dated in October 1994, 
Stephen R. Aronson, Ph.D., indicated that the veteran missed 
a scheduled appointment due to a reported periodic paralyzing 
depression.  He was leaving for a month to work in 
construction.  It was noted that although the veteran could 
work, he claimed that unpredictable and severe panic episodes 
made it impossible for him to work predictably.  He would 
need an employer who would allow him to work day to day as he 
felt able. 

In a July 1994 treatment notation, Richard Herman, M.D., 
noted that the veteran was seen for refills of his medication 
and to find a family doctor.  He suffered from PTSD which had 
caused him to be debilitated for the last 20 years.  He was 
not employed, nor, he stated, was he able to be employed due 
to agitation, nightmares, and grumpy functioning, in general.  
His medication had helped him.   

A Personal Earnings and Benefit Estimate Statement from 
Social Security was associated with the file.  It indicates 
that the between the years of 1989 and 1996, the veteran 
reported earnings in 1993, 1994, and 1996.  During these 
years, the veteran's reported earnings did not exceed $8,750.  

A September 1997 report from Blue Ridge Vocational Services 
indicates that the veteran was seen for a vocational 
consultation.  The veteran reported that he had worked as a 
cabinet maker, a Peace Corps volunteer, a drilling fluids 
engineer in the Middle East, a supplier of timber framing to 
contractors, and in various odd jobs.  The veteran reported 
that numerous attempts to work for and with others all ended 
with him being unable to cope.  Attempts at social 
relationships had been very stressful.  He had a history of 
three failed marriages and a son with whom he had no contact.  
He reported that he had PTSD.  He had panic attacks, 
especially in crowded situations.  He had nightmares and 
would awake sweating and feeling terrified.  He had a stress 
related recurring rash.  He stated that he was able to take 
care of his basic needs such as showering, dressing, and 
eating.  He reported that he usually spent his time at his 
computer or at home alone.  He had problems going to sleep.  
The summary and conclusion was that observation of the 
veteran throughout the evaluation revealed that he had some 
difficulty concentrating on the task or topic of 
conversations.  He continually drifted back to relate 
"stories" about the people who would show up periodically 
that he perceived as military personnel sent to "check on 
him".  He was obviously very distrustful of people.  When 
concentrating on the short term tasks, he was able to perform 
quite well.  Although the veteran was working, it was on his 
terms.  He had not been successful in maintaining 
conventional employment in a number of years.  He had no 
social life.  He avoided crowds.  The veteran reported that 
he had no close friends and that all his casual 
relationships, though few, were shallow.  The evaluators were 
of the opinion that if it were not for the fact that his wife 
owned the company for which the veteran worked, and that he 
was given total flexibility to work when he could, he would 
be unemployable except in a homebound industry or totally 
isolated job where he had very little or no contact with 
other people.  

A VA outpatient record from January 1998 shows that the 
veteran was seen with a history of PTSD.  He was doing well 
on his medication but he still had symptoms of depression.  
He was having night sweats and dreams.  He needed medication 
for sleep.  The veteran denied suicidal or homicidal ideation 
at that time.  He reported a problem in the past with alcohol 
although he noted that he had cut down on his drinking.

At the RO hearing in April 1998, the veteran testified that 
he had nightmares and night sweats, and he would wake up and 
not be able to go back to sleep.  He stated it happened 
almost every night.  The veteran stated he had not worked due 
to his medication and depression.  He was able to get a job 
after receiving counseling for his PTSD.  He was unable to 
maintain employment due to an inability to get along with 
people.  His marriages broke up due to the veteran's 
inability to socialize.  The veteran would get into rages 
where he would let issues build up until he would deal with 
them in an explosive manner.  At the present time, he just 
socialized with his wife and her granddaughter.  He had panic 
attacks.  Currently he was trying to run a business that 
involved building timber frames for buildings.  He and his 
wife started the business in 1993.  They had up to twelve 
subcontractors working for them at one point; however, the 
workers would not perform well.  It was just he and his wife 
currently.  The business was currently in a lawsuit with a 
customer due to inability to build a frame on time.  The 
veteran's spouse testified that the veteran did not relate 
well to people.  He could not take orders.  She stated that 
their business was to help her husband work in his trade.  
They had started the business with the money from the sale of 
her house.  They had gone through twelve employees because 
her husband could not work with other people. 

II. Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this case involves a rating assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.  Moreover, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating action of August 1997, service connection was 
awarded for PTSD; a 10 percent rating was assigned from 
January 1992 under Diagnostic Code (DC) 9411 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4. 

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 10 
percent evaluation required less than the criteria for 30 
percent, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, and 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation required that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating was 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1995). 

In Hood v. Brown, 4 Vet. App 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms used under the old criteria in rating 
psychiatric disabilities such as PTSD were "quantitative" 
in character.  The Board was invited to "construe" the term 
"definite" in a matter that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for it 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous and moderately large in 
degree."  It represents a degree of social and industrial 
that is "more than moderate but less than large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93) (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1997) and are set forth 
in pertinent part below:


General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).    30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.                 
10

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

The record supports a rating of 50 percent from the initial 
grant of service connection, under the old criteria for 
evaluating psychiatric disorders.  The evidence shows that 
the veteran demonstrates considerable social and industrial 
impairment.  The VA outpatient records from July 1991 to 
January 1992 show that the veteran had some difficulty with 
employment due to depression and PTSD.  In an October 1994 
letter, Dr. Aronson indicated that the veteran could work, 
but not on a predictable schedule.  On a VA examination in 
December 1996, the veteran's highest level of adaptive 
functioning for the past year was 5-poor.  A Social Security 
Earnings Report showed that the veteran reported no income 
for several years and reported income that did not exceed 
$8,750.  On a VA examination in July 1997, the diagnoses 
included mild to moderate PTSD.  A September 1997 report from 
Blue Ridge Vocation Services noted that the veteran would be 
unemployable except in a position where he had little contact 
with people.  On a VA examination in December 1996, the 
veteran's level of adaptive functioning for the past year was 
5-poor.  

On a VA examination in July 1997, the veteran's Global 
Assessment of Functioning was 70.  The criteria to determine 
the correct score on this scale are found in the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS.  A score between 61 and 70 contemplates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
OR some difficulty in social, occupation, or school function 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A score between 51 and 60 
contemplates moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupation, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Taken as a whole, this evidence demonstrates that the veteran 
would have difficulty working for others on a regular 
schedule and on someone else's terms.  He has managed to 
start his own business, but appears to have difficulty 
getting along with clients and with subcontractors.  His 
income has been affected by these difficulties.  Thus, 
considerable industrial impairment but no greater has been 
demonstrated.  Despite the veteran's problems with 
employment, he has managed to start and pursue his own 
business.  Thus severe industrial impairment is not shown.  
As to social impairment, under the old regulations, social 
impairment was important only insofar as it impacted on 
industrial impairment.  As the veteran manages to pursue his 
business, which necessitates dealing with others, severe 
social impairment is not shown.

Consideration has also been given to whether the veteran is 
entitled to a rating in excess of 50 percent under the 
revised regulations.  As noted above, the veteran has 

been employed in a business with his wife, and has been since 
1993.  He and his wife indicated that he had some conflicts 
with the subcontractors and employees that worked for them.  
However, the evidence does not show that this has affected 
his ability to continue with his business.  At the December 
1996 VA examination, the veteran was neatly dressed and he 
was well oriented with clear, coherent, and goal direct 
speech.  His mood was euthymic with a full range of affect.  
Although admitting to past thoughts of harm to self or 
others, he denied any suicidal or homicidal ideations.  His 
general cognitive function appeared to be grossly intact.  On 
a VA examination in July 1997, the veteran reported that he 
got along pretty well with his wife.  He went sailing for 
enjoyment.  The veteran did not have loose associations or 
flight of ideas.  There were no bizarre motor movements or 
tics.  Insight and judgment appeared to be adequate, as did 
intellectual capacity.  On a September 1997 VA outpatient 
record, it was noted that while the veteran had chronic 
suicidal ideation, he had no intent to act on it and no 
history of suicide attempts.  While the veteran has reported 
panic attacks, there is no evidence that they are near-
continuous.  The veteran and his wife reported that he would 
go into rages, however, again, the totality of the veteran's 
symptomatology, including his running a business, does not 
equate to the criteria required for a 70 percent rating under 
the revised criteria.
 
In summary, when consideration is given to the veteran's 
symptomatology and to his occupational and social 
functioning, a rating in excess of 50 percent, but no higher, 
under the old criteria for rating psychiatric disorders from 
the initial grant of service connection is warranted; and the 
veteran does not meet the requirements for a rating in excess 
of 50 percent under the revised regulations.



ORDER

Entitlement to a 50 percent rating for the veteran's service 
connected PTSD is granted under the old regulations, subject 
to the law and regulations pertaining to the payment of 
monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

